Award affirmed, with costs to the Workmen’s Compensation Board (Matter of Schechter v. State Ins. Fund, 6 N Y 2d 506). Bergan, P. J., Coon, Gibson and Taylor, JJ., concur; Herlihy J., dissents and votes to reverse and dismiss the claim, in the following memorandum: The record does not sustain the finding of the board that decedent’s death was due to “ unusual, involved physical exertion and emotional and mental stress constituting an undue strain on decedent’s heart and hastened death ”. The record demonstrates that death was due to ordinary wear and tear of life and that there was no accident as determined “by the common-sense viewpoint of the average man.” (Matter of Masse v. Robinson Co., 301 N. Y. 34, 37).